Citation Nr: 0837007	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  06-11 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bronchial asthma, 
and if so, whether the veteran is entitled to service 
connection for bronchial asthma.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability, 
and if so, whether the veteran is entitled to service 
connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The veteran had active service from May 1983 to October 1983, 
and November 1990 to September 1991, and an unverified period 
of 7 years of prior duty in the United States Army Reserves.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the claims.

The Board notes that the February 2006 Statement of the Case 
(SOC) identifies the May 2005 rating decision, in which the 
RO confirmed and continued its July 2004 denial of service 
connection for bronchial asthma and a back disability, as the 
rating action on appeal.  However, when new and material 
evidence is received prior to the expiration of the appeal 
period, that evidence must be considered to have been filed 
in connection with the earlier claim.  See 38 C.F.R. § 
3.156(b) (2007); Jennings v. Mansfield, 509 F.3d 1362, 1368 
(Fed. Cir. 2007).  The veteran submitted evidence eight 
months after the July 2004 rating decision.  As such, 
finality has not attached and this appeal stems from the July 
2004 rating decision.

The issues of entitlement to service connection for bronchial 
asthma and entitlement to service connection for a back 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 2002 rating decision denied the claims of 
entitlement to service connection for bronchial asthma and a 
back disability.

2.  Evidence pertaining to the veteran's bronchial asthma and 
a back disability received since the November 2002 rating 
decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claims, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The RO's November 2002 decision that denied service 
connection for bronchial asthma and a back disability, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).

2.  Evidence received since the November 2002 rating decision 
is new and material, and the veteran's claims for service 
connection for bronchial asthma and a back disability are 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2007).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Consequently, the Board finds that any lack of 
notice and/or development which may have existed under the 
VCAA cannot be considered prejudicial to the veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.





II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for Bronchial Asthma 
and a Back Disability

Notwithstanding determinations by the RO that new and 
material evidence has not been received to reopen the 
veteran's claim, it is noted that on its own, the Board is 
required to determine whether new and material evidence has 
been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The record, with respect to this claim, reflects that the 
original claims for service connection for bronchial asthma 
and a back disability were denied by a November 2002 rating 
decision, at which time the RO found that there was no 
evidence that asthma or a back disability were incurred in or 
caused by active duty.  The veteran was notified of his right 
to appeal that decision in November 2002.  The veteran did 
not file a timely notice of disagreement with that rating 
decision, and accordingly, the November 2002 rating decision 
became final when the veteran did not perfect his appeal 
within the statutory time limit.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  As such, the veteran's claim for service 
connection for bronchial asthma and a back disability may 
only be opened if new and material evidence is submitted.

In this instance, since the November 2002 rating decision 
denied the claim on the basis that the evidence did not show 
that the veteran's asthma or a back disability occurred in or 
was caused while on active military duty, the Board finds 
that new and material evidence would consist of medical 
evidence refuting these findings.

Additional evidence received since the November 2002 rating 
decision consists of numerous VA outpatient records 
documenting the post-service treatment and evaluation of the 
veteran's asthma and a back disability.  Specifically, in an 
opinion from Dr. H., dated February 2005, the doctor opined 
that it was as likely as not that the veteran's asthma and 
back disabilities developed as a result of her military 
experience.

As a result, it must be stated that this additional evidence 
is neither cumulative nor redundant, and it is material since 
the evidence raises the possibility of substantiating the 
claims of service connection for bronchial asthma and a back 
disability.  38 C.F.R. § 3.156(a).  The Board determines that 
the claims of service connection for bronchial asthma and a 
back disability are reopened.

The Board has reopened the claims of service connection for 
bronchial asthma and a back disability, and is remanding the 
claims, as will be discussed subsequently.  The Board has not 
taken any adverse action on the claims, and any deficiencies 
regarding duties to notify and to assist the veteran that may 
exist in this case are not prejudicial to the veteran at this 
time.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for bronchial 
asthma; to this extent, the appeal is granted.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a back 
disability; to this extent, the appeal is granted.


REMAND

The claims of service connection for bronchial asthma and a 
back disorder have been reopened.  In light of the evidence 
presented, additional development is necessary.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred or aggravated during a veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  The Board observes that, with respect 
to the veteran's United States Army Reserves service, the 
applicable laws and regulations permit service connection 
only for a disability resulting from disease or injury 
incurred in or aggravated coincident with active 


duty for training, or for disability resulting from injury 
during inactive duty training.  See 38 U.S.C.A. § 
101(22),(23),(24) (West 2002); 38 C.F.R. § 3.6 (2007).

The veteran's service medical records contain symptoms, 
complaints, and treatment of bronchial asthma and a back 
disorder for the period of time between 1983 and 1995.  The 
veteran's DD 214 lists active service as May 1983 to October 
1983, and November 1990 to September 1991; however, the DD 
214 states that the veteran has seven years of prior active 
service.  The date range for this prior active service is not 
provided.  Therefore, the RO should verify the exact dates of 
the veteran's periods of active duty for training (ACDUTRA) 
and inactive duty for training (INACDUTRA), in order to be 
able to assess whether evidence from that time period can be 
used to determine whether service connection is warranted for 
bronchial asthma and a back disorder.



Accordingly, the case is REMANDED for the following actions:

1.  Verify the veteran's exact dates of 
active duty for training, inactive duty 
for training, and active duty.  A list 
of the correct dates should be 
associated with the claims file.

2.  After the above information is 
obtained, to the extent available, 
schedule the veteran for appropriate VA 
examinations for her asthma and back 
disorder to determine the nature and 
likely etiology of any and all 
respiratory disease and back disorder 
found.  The examiner(s) must 
specifically render an opinion as to 
each of the following:

Whether it is at least as likely as not 
(a 50 percent probability or greater) 
that the veteran's bronchial asthma was 
(1) incurred in active duty; or (2) 
incurred in or aggravated beyond the 
natural progression of the disease 
during any period of ACDUTRA in the 
line of duty; and

Whether it is at least as likely as not 
(a 50 percent probability or greater) 
that the veteran's back disorder was 
(1) incurred in active duty; (2) 
incurred in or aggravated beyond the 
natural progression of the injuries 
during any period of ACDUTRA in the 
line of duty; or (3) incurred in or 
aggravated beyond the natural 
progression of the injuries during any 
period of INACDUTRA in the line of 
duty.

The claims folder must be reviewed by 
the examiner(s) and the examiner(s) 
should provide a complete rationale for 
any opinion given without resorting to 
speculation.

3.  After the above actions have been 
completed, readjudicate the claims.  If 
the claims remain denied, issue to the 
veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


